148 Ga. App. 335 (1978)
251 S.E.2d 125
MONTFORD
v.
THE STATE.
56672.
Court of Appeals of Georgia.
Submitted October 3, 1978.
Decided November 16, 1978.
Rehearing Denied December 5, 1978.
Charles Thornton, for appellant.
Beverly B. Hayes, District Attorney, James Stanley Smith, Jr., Assistant District Attorney, for appellee.
SMITH, Judge.
We affirm Montford's conviction of armed robbery.
1. The appellant raised no objection below as to the Completeness of the transcript, and his objection on appeal thus raised nothing for review. Ga. L. 1965, pp. 18, 24 (Code Ann. § 6-805 (f); Patterson v. State, 233 Ga. 724 (7) (213 SE2d 612) (1975).
2. Appellant asserts reversible error in the court reporter's failure to transcribe the oath given the jury, which failure renders it impossible to ascertain that the oath was properly administered. We disagree with that assertion. "[T]he appellant's remedy was to have the record corrected by following the provisions of Code Ann. § 6-805 (f)." Dalton v. State, 127 Ga. App. 504 (194 SE2d 268) (1972). See Division 1, supra.
3. Appellant contends, citing Peavy v. Clemons, 10 Ga. App. 507 (73 S.E. 756) (1911), as support, that the trial court erred in charging that a verdict of guilty "must be a *336 unanimous verdict. "We find no error. The court gave the charge at the close of the evidence and before that jury retired to deliberate. Peavy, supra, is inapposite, as it involved a charge given a jury which had deliberated for some time and reached a 10-2 deadlock, the court there having erroneously recharged in a manner tending "to discourage the two jurors in adhering to their view." Peavy, supra, at (3).
Judgment affirmed. Deen, P. J., and Banke, J., concur.